OVERTON, Justice.
These consolidated cases are from county court orders declaring sections 322.261 and 322.262, Florida Statutes (1977), unconstitutional as an unlawful delegation of legislative authority to the Department of Highway Safety and Motor Vehicles and the Department of Health and Rehabilitative Services. We reverse and remand for trial for the reasons expressed in State v. Bender, 382 So.2d 697 (Fla. 1980).
It is so ordered.
*228ENGLAND, C. J., and ADKINS, BOYD, SUNDBERG, ALDERMAN and MCDONALD, JJ., concur.